UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: November 30, 2016 – May 31, 2017 Item 1: Reports to Shareholders Semiannual Report | May 31, 2017 Vanguard Pennsylvania Tax-Exempt Funds Vanguard Pennsylvania Municipal Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 7 Pennsylvania Municipal Money Market Fund. 10 Pennsylvania Long-Term Tax-Exempt Fund. 25 About Your Fund’s Expenses. 63 Trustees Approve Advisory Arrangements. 65 Glossary. 67 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice.
